Citation Nr: 1029408	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-36 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred on January 11, 2008.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 decision of a Department of Veterans 
Affairs (VA) Medical Center that denied payment or reimbursement 
of unauthorized medical expenses incurred at Fort Sanders 
Regional Medical Center on January 11, 2008.  



FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The Veteran underwent treatment for his left index finger 
laceration at Fort Sanders Regional Medical Center on January 11, 
2008.

3.  VA payment or reimbursement of the costs of the care on 
January 11, 2008, was not authorized.  

4.  The medical expenses incurred on January 11, 2008, were 
incurred both as a result of medical emergency and because a VA 
or other government facility was not feasibly available.  


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized 
medical expenses incurred on January 11, 2008, have been met.  
38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-Department 
facilities in order to furnish certain care, including hospital 
care or medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a Veteran 
receiving medical services in a Department facility until such 
time following the furnishing of care in the non-Department 
facility as the Veteran can be safely transferred to a Department 
facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2009).

The admission of a Veteran to a non-VA hospital at the expense of 
VA must be authorized in advance.  38 C.F.R. § 17.54 (2009); 
Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an 
emergency that existed at the time of admission, an authorization 
may be deemed a prior authorization if an application is made to 
VA within 72 hours after the hour of admission.  38 C.F.R. § 
17.54 (2009).

Nevertheless, VA may reimburse Veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a Veteran in 
need of such care or services: (1) For an 
adjudicated service-connected disability; 
(2) For nonservice-connected disabilities 
associated with and held to be aggravating 
an adjudicated service-connected 
disability; (3) For any disability of a 
Veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability; (4) For any 
illness, injury, or dental condition in the 
case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Chapter 31 and who is medically determined 
to be in need of hospital care or medical 
services for any of the reasons enumerated 
in § 17.48(j); and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, and

(c) VA or other Federal facilities were not 
feasibly available, and an attempt to use 
them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had been 
or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2009).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 
(1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may also be authorized 
under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-
1008 (2009).  To be eligible for reimbursement under this 
authority the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in 
a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be 
met if there were an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity (including 
severe pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt 
to use them before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these conditions 
would be met by evidence establishing that 
a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel 
determined that the nearest available 
appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the Veteran could not have been 
safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was 
furnished, the Veteran was enrolled in the 
VA health care system and had received 
medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the Veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the Veteran or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the Veteran or provider 
against a third party for payment of such 
treatment; and the Veteran has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the Veteran's 
liability to the provider;

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group 
of Veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2009).

If any one of the criteria is lacking, the benefit sought may not 
be granted.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2009); Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 
10 Vet. App. 539 (1997).  

In addition, a Veteran is required to file a claim within 90 days 
of the latest of the following:  (1) July 19, 2001; (2) the date 
that the Veteran was discharged from the facility that furnished 
the emergency treatment; (3) the date of death, but only if the 
death occurred during the stay in the facility that included the 
provision of the emergency treatment; or (4) the date the Veteran 
finally exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party.  38 C.F.R. 
§ 17.1004 (2009).

The Veteran alleges that he should be reimbursed on the grounds 
that his medical condition was emergent and no VA or other 
government facility was feasibly available during his period of 
treatment.  The Veteran maintains that he was unable to stop the 
bleeding on his left finger laceration.  The Veteran contends 
that due to his diabetic condition, poor night vision, and the 
fact that he was 70 years old, he was unable to drive to the 
nearest VA medical center by himself on the night he injured his 
finger.  The record shows that the nearest VA medical center from 
the Veteran's home was located over 100 miles away.  The Veteran 
does not have any health insurance.  

A January 11, 2008, medical report shows that the Veteran closed 
the car door on his left index finger around 6:00 p.m.  The 
Veteran reported that he had initially been able to stop the 
bleeding with a compression dressing but that the finger had 
started bleeding again.  He stated that he was able to bend the 
finger but did not know whether the area needed stitches or not.  
He reported that his pain level was only a 1/10 because he had 
taken routine pain medication.  Examination revealed that the 
Veteran had a quarter inch laceration on his left finger between 
the first and second knuckles.  His left finger was sore and 
swollen.  An x-ray of the left index finger was negative for any 
abnormalities.  The Veteran's left finger laceration was cleaned 
and closed with wound adhesive, and a bandage was applied.         

In August 2008, a VA physician reviewed the Veteran's January 11, 
2008, treatment records for his left finger laceration.  The 
physician noted that the Veteran had called the hospital 
telephone care center at 10:50 p.m. and checked into the 
emergency room at 10:55 p.m.  The physician further noted that on 
the phone, the Veteran had reported that his injury had occurred 
at 6:00 p.m. but that the Emergency Nursing Record showed that 
the Veteran had reported the left finger injury as having 
occurred one hour prior to reporting to triage.  The physician 
observed that the Veteran's pain level was a mere 1/10 and that 
only a bandage was applied to his injury.  The physician found 
that neither the nursing record nor the physician's notes had 
indicated that suturing was performed or that there was profuse 
bleeding.  Based on the documentation from Fort Sanders Regional 
Medical Center, the physician opined that he was unable to 
determine that a bona-fide emergency requiring an immediate 
emergency room visit existed.    

The Board finds that while the Veteran's left index finger 
laceration may not have actually been medically emergent, as 
shown by the August 2008 VA opinion, an emergent medical 
situation, as understood by a prudent lay person, did exist when 
the Veteran decided to seek medical attention for his left index 
finger laceration.  Although an x-ray of the left index finger 
was negative, there is significant documentation to conclude the 
Veteran's condition was believed to be of an emergent nature to a 
reasonable and prudent lay person.  VA regulations provide that 
the emergent condition is manifested by acute symptoms of 
sufficient severity that a prudent layperson who possesses an 
average knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in serious 
dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002 
(2009).

The Veteran reported that after locking and closing the rear car 
door on his left index finger, he had screamed for help.  He 
stated that a couple of people had come to help him, and that 
after looking at his injured finger, they had suggested that he 
seek medical treatment at the nearest emergency room.  The 
Veteran further maintained that he had initially been able to 
stop the bleeding of his left index finger with a compression 
dressing but that the finger had started bleeding again.  He 
stated that he had taken routine pain medication but had not 
known whether the area needed stitches or not.  The evidence 
shows that both the Veteran and several by-standers had 
determined that his left index finger needed to be treated 
immediately.  Although the Veteran and the other by-standers did 
not know whether his finger had sustained a fracture or whether 
it required stitches, due to the profuse bleeding of the finger 
at the time, it was reasonable for them to expect the absence of 
immediate medical attention to the finger to result in serious 
dysfunction to the finger.  The Board finds that the probative 
medical evidence shows that at the time the Veteran decided to 
seek medical attention for his left index finger laceration, it 
was reasonable for the Veteran to believe that he needed medical 
attention to prevent serious dysfunction to his left index 
finger.  It was reasonable and prudent for the Veteran to feel 
that a delay in seeking immediate medical attention would have 
been hazardous to his health. 

Having determined that the Veteran's medical condition was 
emergent at the time he sought private medical attention, the 
remaining question before the Board is whether or not VA 
treatment was feasibly available to the Veteran at the time he 
received private treatment.  The Veteran asserts that VA 
treatment was not feasibly available because the closest VA 
medical center was 115 miles away.  The evidence shows that the 
Veteran was close to 70 years old at the time of his left index 
finger injury.  His VA medical records reveal that he had a 
history of diabetes.  The Veteran also reported that he had poor 
night vision because he had undergone over 16 laser treatments 
and one cataract removal.  The evidence shows that the nearest VA 
medical center from the Veteran's home was at least 100 miles 
away.  The Veteran stated that Fort Sanders Regional Medical 
Center was instead only a 20 minute drive from his home.  The 
evidence tends to indicate that the Veteran's general physical 
condition, including his health problems, age, and left index 
finger injury, prevented him from safely driving over two hours 
to the nearest VA medical center for medical treatment.  Because 
the Veteran's emergent condition and general physical condition 
medically precluded him from driving himself over 100 miles to 
the nearest VA medical center's emergency room for possible 
admission, and resolving all reasonable doubt in favor of the 
Veteran, the Board finds that at the time the Veteran sought 
private medical treatment, a VA facility was not feasibly 
available to him. 

In sum, the Board finds that the Veteran meets the criteria for 
payment or reimbursement of unauthorized medical expenses 
resulting from the treatment for a left index finger laceration, 
because the weight of the evidence shows that the treatment was 
for a non-service-connected disability, for symptoms perceived to 
be so serious as to require immediate medical attention to avoid 
serious impairment, and because a VA facility was not reasonably 
available.  The Board finds that the Veteran meets the criteria 
for reimbursement of treatment for his left index finger 
laceration on January 11, 2008, since the closest VA medical 
facility was located over 100 miles away, and because a 
reasonably prudent lay person would feel that time was of the 
essence and that the condition was emergent.  Therefore, the 
Board concludes that the Veteran is eligible for reimbursement 
for treatment of a left index finger laceration on January 11, 
2008, and the benefit sought on appeal is granted.  




(CONTINUED ON NEXT PAGE)


ORDER

Payment or reimbursement of unauthorized medical expenses for 
medical treatment received on January 11, 2008, for a left index 
finger laceration is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


